DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an electrostatic spray device.
Group II, claim(s) 11-14, drawn to a fluidized bed apparatus.
Group III, claim(s) 15-23, drawn to a method of coating particles in a fluidized bed apparatus.
Group IV, claim(s) 24-32, drawn to a method of spray drying using a fluidized bed apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the electrostatic spray device of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hansen et al. (WO 2005/061089), hereafter referred to as Hansen.  
Hansen teaches an electrostatic spraying device (Figure 2, Page 18 Line 14-Page 19 Line 22), the electrostatic spraying device comprising:
A sprayer including a sprayer body (inner tube) 12 and a nozzle (delivery end) 14 provided at the end of the sprayer, characterized in that the sprayer body 12 is provided with a swirl generator (gap) 19 for generating a swirling air stream (Figure 2, Page 18 Line 14-Page 19 Line 22). If the sprayer body 12 and nozzle 14 were rotated to point upwards instead of downwards as in Figure 2, the nozzle would be provided at the top of the sprayer. Therefore, the nozzle 14 is considered to be “at a top of the sprayer” as required in claim 1. 
And a partition (outer tube) positioned vertically and coaxially with the sprayer 12/14 (Figure 2, Page 18 Line 14-Page 19 Line 22).
A power supply (source for electric voltage) connected between the nozzle 14 and the partition 19 to apply voltage to the nozzle 14 and the partition 19 (Figure 2, Page 18 Line 14-Page 19 Line 22).
The electrostatic spraying device of Hansen is not explicitly described as being “for a fluidized bed apparatus”. However, apparatus claims are not distinguished from prior art apparatus by language pertaining to intended use/manner of operating when said prior art apparatus is capable of use/operation in the claimed manner (MPEP 2114). Said electrostatic spraying device of Hansen comprises all of the structural features required of the electrostatic spraying device. Therefore, said electrostatic spraying device of Hansen is necessarily capable of use in the same manner as the electrostatic spraying device in claim 1, thereby satisfying the preamble language regarding the electrostatic spraying device being “for a fluidized bed apparatus”.

Because the common technical feature does not make a contribution over the prior art, Groups I-IV are subject to restriction. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772